DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/11/2021 has been acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. The initialed and dated copies of Applicant’s IDS forms 1449 are attached to the instant Office action. 

Status of Claim
This action is in reply in response to application filed on 25 of March 2021.
Claims 1-20 are currently pending and are rejected as described below.


Allowable Subject Matter
Claims 11-13 are objected to as being currently rejected as below, but would be allowable if the independent claims were amended in such a way as to overcome the 35 USC 101 rejection set forth in the action.  The closest prior arts of record are Fox et. al. (U.S. Publication No. 20180101802), Monteil et. al. (U.S. Publication No. 20200380629), Bristow et. al. (U.S. Publication No. 20210192962), and Shannon (U.S. Publication No. 20190221127).  
	Fox describes fare estimation server (302) and schedule optimization server (306) are coupled to management server (308), wherein the management server (308) may have an objective to set fares to maximize revenue across customer segments and to effectively compete in the market where floating fleet server (202), fare estimation server (302) and/or schedule optimization server (306) use operations research models to generate more optimal solutions by at least one of the following: conducting and coordinating the operations, improving efficiency, and increasing productivity of economies. The server(s) may include operations research for planning comprising: schedule planning; crew planning and rostering; flight assignment and optimization; and/or resource optimization. The server(s) may include operations research for execution comprising: flight path optimization; disruption management; and/or aircraft and crew recovering. The server(s) may include operations research for marketing comprising: demand forecast; revenue management; and/or price optimization.
	Monteil teaches an intelligent on-demand management of ride sharing in a transportation system where a vehicle-for-hire is a vehicle whose job it is to pick up one or more passengers and transport them to a desired destination that is provided by the passengers where a ride-sharing service may be a peer-to-peer ride sharing service or a ride sharing services that arranges shared rides, carpooling or car sharing service. In one aspect, a vehicle may be an automobile, bicycle, motorcycle, boat, ship, train, plane/aircraft, autonomous vehicle, off road vehicle, truck, and the like.
	Bristow teaches a method for controlling an autonomous vehicle fleet, including obtaining, by a fleet controller, from a master schedule, a mission for a vehicle of a fleet of autonomous vehicles such as drones, aircraft, rotorcraft, watercraft, ground vehicles, or mixed fleets including any number or combination of flying vehicles, ground vehicles, and watercraft, where the mission is associated with a mission entry of the master schedule, generating vehicle commands according to mission parameters associated with the mission, maintaining a persistent connection with the vehicle, sending the vehicle commands to the vehicle using the connection, the vehicle commands causing the vehicle to execute the mission under control of the fleet controller, and monitoring operation of the vehicle during performance of the mission.
	Shannon teaches systems, methods, and devices of the various embodiments enable a vertiport management platform for various aerial on demand mobility (ODM) stakeholders, including vertiport owners/operators, mobility service providers, aircraft fleet operators (e.g., electric vertical takeoff and landing (eVTOL) fleet operators, etc.), etc., to coordinate activities related to vertiports. Various embodiments enable vertiport capacity and ground operation coordination among aerial ODM stakeholders. Vertiport management platforms according to the various embodiments may support all aspects of aerial ODM services. Vertiport management platforms according to the various embodiments may enable flight operations at and between vertiports regardless as to the mobility service provider and/or customer facing network under which a flight is provided to a customer.
	None of the above prior art explicitly teaches “wherein the buffer time period is determined based, at least in part, on a number of the one or more assigned passengers that will have a change to their multi-leg travel itinerary as a result of delaying the engaged flight plan by one or more different periods of time” or “determining that a deviation is due to a late assigned passenger for an engaged flight plan; determining an estimated time of arrival for the late assigned passenger; 
determining an adjustment for the engaged flight plan based, at least in part, on the estimated time of arrival for the late assigned passenger; applying the adjustment to the engaged flight plan”, or “in response to determining that the estimated time of arrival for the late assigned passenger is after the scheduled take-off time by a time period greater than the buffer time period, adding the late assigned passenger to one or more of the set of potential flight plans; in response to determining that the estimated time of arrival for the late passenger is after the scheduled take-off time and within the buffer time period, delaying the scheduled take-off time for the engaged flight plan to accommodate the late assigned passenger; automatically transmitting notifications to one or more of: the late assigned passenger, operations personnel, or aircraft operators and these are the reasons which adequately reflect the Examiner's opinion as to why Claims 11-13 are allowable over the prior art of record, and are objected to as provided below.  

Claim Rejections - 35 USC § 101
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machines, article of manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea. Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014). See MPEP 2106.03(II). 
The claims are then analyzed to determine if the claims are directed to a judicial exception. MPEP §2106.04(a). In determining, whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), and whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong Two of Step 2A). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (Jan. 7, 2019)).
With respect to 2A Prong 1, claim 1 recites “…receiving input data descriptive of a fleet of aircraft, one or more constraints, and a flight planning period; generating a set of potential flight plans for the fleet of aircraft and the flight planning period based at least in part on the input data; exposing the set of potential flight plans…; receiving…one or more additions of one or more passengers to one or more of the set of potential flight plans to generate one or more engaged flight plans”.  Claims 14 and 20 disclose similar limitations as Claim 1 as disclosed, and therefore recites an abstract idea.  
	More specifically, claims 1, 14, and 20 are directed to “Mental Processes” in particular “concepts performed in the human mind (including an observation, evaluation, judgment, opinion)” and “Certain Methods Of Organizing Human Activity” in particular “managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)” as discussed in MPEP §2106.04(a)(2), and in the 2019-01-08 Revised Patent Subject Matter Eligibility Guidance.  Accordingly, the claims recite an abstract idea. 
Dependent claims 2-13 and 15-19 further recite abstract idea(s) contained within the independent claims, and do not contribute to significant more or enable practical application.  Thus, the dependent claims are rejected under 101 based on the same rationale as the independent claims.
Under Prong Two of Step 2A of the Alice/Mayo test, the examiner acknowledges that Claims 1, 6, 14, and 20 recite additional elements yet the additional elements do not integrate the abstract idea into a practical application.  In order for the judicial exception to be “integrated into a practical application”, an additional element or a combination of additional elements in the claim “will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.” PEG, 84 Fed. Reg. 54 (Jan. 7, 2019). The courts have identified examples in which a judicial exception has not been integrated into a practical application when “an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.” PEG, 84 Fed. Reg. 55 (Jan. 7, 2019); MPEP § 2106.05(h). The claims are directed to an abstract idea.
In particular, claims 1, 6, 14, and 20 recite additional elements “one or more processors”, “one or more non-transitory computer-readable media” that collectively store instructions that, when executed by the one or more processors, cause “the computing system” to perform operations, the operations comprising, “a ground vehicle device”, and “one or more computing devices”.  These are generic computer components recited as performing generic computer functions that are mere instructions to apply an exception, because it does no more than merely invoke computers or machinery as a tool to perform an existing process.  Therefore, the claims are directed to an abstract idea. 
	With respect to step 2B, claims 1, 6, 14, and 20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claim recites the additional “one or more processors”, “one or more non-transitory computer-readable media” that collectively store instructions that, when executed by the one or more processors, cause “the computing system” to perform operations, the operations comprising, “a ground vehicle device”, and “one or more computing devices”.  These are generic computer components recited as performing generic computer functions that are mere instructions to apply an exception, because it does no more than merely invoke computers or machinery as a tool to perform an existing process, as evidenced by at least ¶65 “Each of the computing devices 140, 150, 160, 170, 190 can include any type of computing device such as a smartphone, tablet, hand-held computing device, wearable computing device, embedded computing device, navigational computing device, vehicle computing device, etc. A computing device can include one or more processors and a memory (e.g., similar to as will be discussed with reference to processors 112 and memory 114). Although service provider devices are shown for N different transportation modalities, any number of different transportation modalities can be used, including, for example, less than the three illustrated modalities (e.g., two modalities can be used). Service providers can include human operators of vehicles or the vehicles themselves.”.   As a result, claims 1, 6, 14, and 20 do not include additional elements, when recited alone or in combination, that amount to significantly more than the above-identified judicial exception (the abstract idea).  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. 
Claims 2-5, 7-13, 15-19 do not disclose additional elements, further narrowing the abstract ideas of the independent claims and thus not practically integrated under prong 2A as part of a practical application or under 2B not significantly more for the same reasons and rationale as above.
 	After considering all claim elements, both individually and in combination, Examiner has determined that the claims are directed to the above abstract ideas and do not amount to significantly more.  See Alice Corporation Pty. Ltd. v. CLS Bank International, No. 13–298. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 14-117, and 20 are rejected under 35 U.S.C. 102 as being anticipated by US 20180101802 to Fox et. al. (hereinafter referred to as “Fox”).

(A)	As per Claims 1, 14, and 20: 
	Fox expressly disclose:
one or more processors; one or more non-transitory computer-readable media that collectively store instructions that, when executed by the one or more processors, cause the computing system to perform operations, the operations comprising: (Fox ¶13 the invention can be implemented in numerous ways, including as a process; an apparatus; a system; a composition of matter; a computer program product embodied on a computer readable storage medium; and/or a processor, such as a processor configured to execute instructions stored on and/or provided by a memory coupled to the processor).
receiving input data descriptive of a fleet of aircraft, one or more constraints, and a flight planning period; (Fox ¶17 in one embodiment, private aircraft fleet planning is performed over a relatively short time horizon, for example the next three days (i.e. planning period). In one embodiment, the aircraft fleet assignment problem is addressed as a global optimization problem. In one embodiment, a goal is to minimize the total travel time (i.e. one constraint) realized by the whole fleet).
generating a set of potential flight plans for the fleet of aircraft and the flight planning period based at least in part on the input data; (Fox ¶Traditionally, aircraft planning generally includes the problem of creating routes (i.e. flight plans) for a set of individual aircraft, covering a set of flights in a timetable (i.e. planning period) known as a “tail assignment” or “aircraft routing”. The tail assignment problem considers various operational constraints are satisfied while minimizing a cost function. Moreover, tail assignment is a part of a sequential procedure used by airlines to plan their operations).
exposing the set of potential flight plans to the ride sharing network; (Fox ¶59-64 FIG. 4A is an illustration of an embodiment of a network graph in the fleet assignment problem. As shown in FIG. 4A, main characteristics of the network comprise: a. The network is a directed and connected network; b. At least one of the nodes is a supply node; the supply nodes are departing airports in FIG. 4A).
c. At least one of the nodes is a demand node; the demand nodes are the client leg nodes in FIG. 4A
receiving, from the ride sharing network, one or more additions of one or more passengers to one or more of the set of potential flight plans to generate one or more engaged flight plans; (Fox ¶35, 209 When a customer (206) orders a new trip, the new client order may trigger schedule optimization server (306) to compute a disruption cost to be transmitted to fare estimation server (302) for a real-time fare estimate/quote to fulfill the new client order.  The optimization module (306) deals with this combinatorial problem based on efficient local search optimization algorithms, which currently are solved in the timeframe of a few seconds, for the insertion of a new client (206), or minutes, for the optimization from scratch of the whole set of (206), for problems up to for example 100 planes and 400 clients).  
NOTE: Fox Claim 19 teaches a method, and [13] teaches a computer readable storage medium. 

(B)	As per Claim 2: 
	Fox expressly disclose:
wherein the input data comprises forecasted demand data that describes a forecasted demand for respective flights at different respective times and locations, wherein the forecasted demand data is based, at least in part, on the ride sharing network; (Fox ¶35, 38 in one embodiment, this forecasting includes forecasting at least one of the following: environment, resources, customer demand, price optimization, capacity, and operators.  For monthly and/or long-term planning, operations planning includes at least one of the following: a market/customers to serve; a basic schedule structure; partnerships; routes and frequencies; and initial aircraft/crew assignments).

(C)	As per Claim 15: 
	Fox expressly disclose:
wherein generating the set of potential flight plans for the fleet of aircraft comprises generating the set of potential flight plans for the fleet of aircraft that optimizes an objective function; (Fox ¶35 when a customer (206) orders a new trip, the new client order may trigger schedule optimization server (306) to compute a disruption cost to be transmitted to fare estimation server (302) for a real-time fare estimate/quote to fulfill the new client order. In one embodiment, fleet assignment in the schedule optimization server (306) comprises identifying schedule optimized for the total travel time and/or the cost to one or more operators. In one embodiment, fleet assignment in the schedule optimization server (306) comprises fleet and leg scheduling, preferences, and/or uncertainty management).  

(D)	As per Claim 16: 
wherein the objective function evaluates the set of potential flight plans according to one or more metrics comprising: a quantity of the set of potential flight plans; a ratio of the set of potential flight plans that are expected to be engaged by passengers; a number of the set of potential flight plans that are expected to operate at maximum passenger capacity; a number of passengers expected to be serviced by the set of potential flight plans; a number or percentage of passengers of the set of potential flight plans expected to arrive at a respective destination in advance of a desired arrival time; or an estimated time period that passengers of the set of potential flight plans are expected to be delayed past the desired arrival time; (Fox ¶83 in one embodiment, a model considers an airline flight pairing problem. The solution strategy uses constraint programming as a sub-problem algorithm for linear programming column generation. Each column represents the pairing of a potential set of flights to be flown by a crew).
(E)	As per Claim 17: 
learning updated values for a set of weights of the objective function based at least in part on observed outcome data; (Fox ¶85 In the initialization stage, a set of pairings may be enumerated that are guaranteed to cover every flight. In the column generation phase, the constraint program may be used twice: First, to determine the optimal flight pairing with respect to the current set of dual multipliers (i.e. weights); and second to add this optimal pairing to a set of randomly-generated pairings whose cost is better than, or equal to, the cost of the optimal pairing. In one embodiment, the result is a large set of entering columns and may eliminate one of the major weaknesses of column generation: the large number of iterations needed to improve the objective value in the master problem). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness

Claim 3 is rejected under 35 U.S.C. 103 as being obvious by the combination of US 20180101802 to Fox et. al. (hereinafter referred to as “Fox”) in view of US 20200380629 to Monteil et. al. (hereinafter referred to as “Monteil”).

(A)	As per Claim 3:
	Although Fox teaches aircraft fleet optimization, it doesn’t expressly disclose forecasted supply of ground-based transportation providers, however Monteil teaches: 
wherein the input data comprises forecasted supply data descriptive of a forecasted supply of ground-based transportation providers at different respective times and transportation locations, wherein the forecasted supply data is based, at least in part, on the ride sharing network; (Monteil ¶17, 79, 96 the machine learning component 450 may forecast transportation service request demands for the plurality of users over a selected period of time and estimate a number of transportation service providers required to service the forecasted number transportation service requests). 
	It would be obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Fox’s forecasting environment, resources, customer demand, price optimization, capacity, and operators and forecast transportation service request demands for the plurality of users over a selected period of time and estimate a number of transportation service providers of Monteil as both are analogous art which teach solutions to the optimization of aircraft fleet to service customers in a certain market as taught in Fox and further includes the forecast of ground transportation based on different times and locations as taught in Monteil. 

Claims 4-5 and 18-19 are rejected under 35 U.S.C. 103 as being obvious by the combination of US 20180101802 to Fox et. al. (hereinafter referred to as “Fox”) and in view of US 20210192962 to Bristow et. al. (hereinafter referred to as “Bristow”).

(A)	As per Claim 4:
	Although Fox teaches aircraft fleet optimization, it doesn’t expressly disclose monitoring adherence to the flight plan, deviations to the flight plan, or adjusting the flight plan to account for the deviation, however Bristow teaches: 
monitoring adherence of the fleet of aircraft to the engaged flight plans; (Bristow ¶23 the fleet controller 108 executes the master schedule 106 by maintaining communication with the vehicles 112, monitoring the vehicles 112 in real-time or near real-time, and sending command instructions to the vehicles 112. The fleet controller 108 monitors real-time or near real-time fleet information regarding vehicle state, performance and health, progress of each flight (i.e. adherence to flight plan), and the state of each vertiport or ground location).
detecting one or more deviations of the fleet of aircraft or the one or more passengers from the engaged flight plans; (Bristow ¶23 the fleet controller 108 looks for conflicts during vehicle operations that result in unsafe or undesirable conditions and deviates from the master schedule 106 as necessary to enact contingencies that ensure safe and desirable fleet operations).
46adjusting one or both of the engaged flight plans or the set of potential flight plans to account for the one or more deviations; (Bristow ¶53 in block 524, determines whether the vehicle operation adjustment is needed according to comparison between the mission parameters and the mission impact data. If vehicle operation adjustment is needed, then the fleet controller generates adjusted vehicle commands in block 528).
It would be obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Fox’s forecasting environment, resources, customer demand, price optimization, capacity, and operators and forecast transportation service request demands for the plurality of users over a selected period of time and monitor vehicles in real-time of Bristow as both are analogous art which teach solutions to the optimization of aircraft fleet to service customers in a certain market as taught in Fox and further includes the monitoring unsafe or undesirable conditions and adjust mission parameters as necessary as taught in Bristow. 

(B)	As per Claim 5:
	Although Fox teaches aircraft fleet optimization, it doesn’t expressly disclose tracking location data of aircraft or passenger, however Bristow teaches: 
wherein monitoring adherence of the fleet of aircraft to the engaged flight plans comprises tracking one or both of: location data associated with one or more aircraft of the fleet of aircraft; location data associated with one or more of the one or more passengers; (Bristow ¶41, 53 the fleet controller 108 may identify a particular flight path for the mission, and may verify the usability of the flight path with the traffic management system 442, such as a UTM. A UTM may provide data or flight path checking related to traffic in a flight path, availability of a flight path due to flight restrictions or the like, weather, requirements for a flight path such as weight or size, minimum or maximum altitude or airspeed, or the like. n some embodiments, the fleet controller adjusts the vehicle commands according to at least one of the event messages, UTM data or exterior condition data so that the vehicle commands reflect mission parameters that are supported by the received data).
It would be obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Fox’s forecasting environment, resources, customer demand, price optimization, capacity, and operators and forecast transportation service request demands for the plurality of users over a selected period of time and identifies a particular flight path for the mission of Bristow as both are analogous art which teach solutions to the optimization of aircraft fleet to service customers in a certain market as taught in Fox and further provide data or flight path checking related to traffic in a flight path, availability of a flight path due to flight restrictions or the like, weather, requirements for a flight path such as weight or size, minimum or maximum altitude or airspeed, or the like as taught in Bristow. 

(C)	As per Claim 18:
	Although Fox teaches aircraft fleet optimization, it doesn’t expressly disclose sorting flight planning periods into at least two tiers, generate a potential flight plan for the tiers starting with the highest priority, and generating constraints to the lower tier based on the previous plan, however Bristow teaches: 
sorting a plurality of time periods included within the flight planning period into two or more priority tiers; (Bristow ¶43 in an embodiment, the control arbitrator 414 may use a predetermined rule that give any command instructions with an emergency priority the highest priority, any non-emergency manual command the next highest priority, and any scheduled control instruction the lowest priority).
iteratively generating a set of potential flight plans for the time periods in each priority tier, starting from a highest priority tier; (Bristow 40-41 the fleet controller 108 may determine that flight conditions, such as weather, wind, or the like, indicate that the flight path is unacceptable for flight operations, the fleet controller 108 may attempt to find a new, more acceptable flight path, may delay the mission, or may replace or cancel the mission).
wherein potential flight plans generated for a higher priority tier are used to generate constraints to be met by potential flight plans generated for a lower priority tier; (Bristow ¶45-46 in some embodiments, the next mission is a mission having a highest priority in the master schedule, and in other embodiments, the next mission is a mission submitted directly to the fleet controller by a user through the control dashboard. In block 504, the mission is verified against monitored parameters or mission impact data. In an embodiment, the fleet controller compares the requirements of the next mission against monitored parameters such as traffic in a potential travel path, weather, flight restrictions or requirements along the potential travel path, capabilities of the assigned vehicle, geographic restrictions, and the like. For example, the mission may be verified using a UTM to verify that the potential flight path for the next mission is available and safe for the assigned vehicle).  
It would be obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Fox’s forecasting environment, resources, customer demand, price optimization, capacity, and operators and forecast transportation service request demands for the plurality of users over a selected period of time and use a predetermined rule that give any command instructions with an emergency priority the highest priority, any non-emergency manual command the next highest priority, and any scheduled control instruction the lowest priority of Bristow as both are analogous art which teach solutions to the optimization of aircraft fleet to service customers in a certain market as taught in Fox and further determine that flight conditions to indicate that the flight path is unacceptable for flight operations, the fleet controller 108 may attempt to find a new, more acceptable flight path, may delay the mission, or may replace or cancel the mission in order to verify that the potential flight path for the next mission is available and safe for the assigned vehicle as taught in Bristow. 

(D)	As per Claim 19:
Fox expressly discloses:
comparing, by the computing system, the adjustment to preapproval criteria for an operator of the at least one of the engaged flight plans or the set of potential flight plans; (Fox ¶30 in one embodiment, for a request from a customer (206) leading to an incremental trip or any trip added to an existing optimal solution, a cost component associated with a “disruption” to the previously-determined optimal fleet assignment plan is determined by floating fleet server (202) or another server. This disruption cost may be directly and/or indirectly reflected in a price quoted to the requesting customer (206) for the requested trip).
Although Fox teaches aircraft fleet optimization, it doesn’t expressly disclose detecting deviations, determining an adjustment, however Bristow teaches: 
detecting, by the computing system, one or more deviations of the fleet of aircraft or the one or more passengers from the engaged flight plans; (Bristow ¶23 the fleet controller 108 looks for conflicts during vehicle operations that result in unsafe or undesirable conditions and deviates from the master schedule 106 as necessary to enact contingencies that ensure safe and desirable fleet operations).
determining, by the computing system, an adjustment for at least one of the engaged flight plans or the set of potential flight plans to accommodate for the one or more deviations; (Bristow ¶53 in block 524, determines whether the vehicle operation adjustment is needed according to comparison between the mission parameters and the mission impact data. If vehicle operation adjustment is needed, then the fleet controller generates adjusted vehicle commands in block 528).
It would be obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Fox’s forecasting environment, resources, customer demand, price optimization, capacity, and operators and forecast transportation service request demands for the plurality of users over a selected period of time and have the fleet controller look for issues and enact contingencies that ensure safe and desirable fleet operations  of Bristow as both are analogous art which teach solutions to the optimization of aircraft fleet to service customers in a certain market as taught in Fox and further determines whether the vehicle operation adjustment is needed according to comparison between the mission parameters and the mission impact data as taught in Bristow. 

Claim 6 is rejected under 35 U.S.C. 103 as being obvious by the combination of US 20180101802 to Fox et. al. (hereinafter referred to as “Fox”) in view of US 20210192962 to Bristow et. al. (hereinafter referred to as “Bristow”) and in further view of US 20200380629 to Monteil et. al. (hereinafter referred to as “Monteil”).

(A)	As per Claim 6:
	Although Fox in view of Bristow teaches aircraft fleet optimization, it doesn’t expressly disclose receiving passenger data via a ground vehicle device, however Monteil teaches: 
receiving passenger location data associated with a respective passenger from a ground vehicle device assigned to the respective passenger for providing ground transportation to the respective passenger before a respective engaged flight plan for the passenger; (Montiel ¶77 The vehicle-for-hire service component 430 may identify one or more available vehicles for hire such as, for example, a taxi, a peer-to-peer ride sharing service, or transportation service that charges fares for transporting a passenger from one location to another. The vehicle-for-hire service component 430 may provide, and/or assist with providing a map from a mapping service, to a vehicle-for-hire (e.g., transportation service provider 402) relating to a request party (e.g., user 406)).  
It would be obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Fox in view of Bristow’s forecasting environment, resources, customer demand, price optimization, capacity, and operators and forecast transportation service request demands for the plurality of users over a selected period of time and receive information on available vehicles to service a ride request of Monteil as both are analogous art which teach solutions to the optimization of aircraft fleet to service customers in a certain market as taught in Fox in view of Bristow and further maps for the vehicles in association with the ride request as taught in Monteil. 

Claims 7-10 are rejected under 35 U.S.C. 103 as being obvious by the combination of US 20180101802 to Fox et. al. (hereinafter referred to as “Fox”) in view of US 20210192962 to Bristow et. al. (hereinafter referred to as “Bristow”) and in further view of US 20190221127 to Shannon (hereinafter referred to as “Shannon”).

(A)	As per Claim 7:
Fox expressly discloses:
wherein each engaged flight plan is associated with one or more assigned passengers of the one or more passengers, a scheduled take-off time, a scheduled landing time, and a buffer time period…; (Fox ¶77-79 the use of a connection network gives the possibility to forbid individual connections, so even if a connection seems possible, that is provides sufficient connection time, it may be deemed illegal due to other reasons. In one embodiment, a legal connection exists between two activities if the second activity departs from the same airport as the first one arrives at, and there is sufficient turn time (buffer time), typically about 30-45 minutes, between arrival and departure times).  

    PNG
    media_image1.png
    231
    507
    media_image1.png
    Greyscale

Although Fox in view of Bristow teaches a turn time between connections, it doesn’t expressly disclose a delay from scheduled take-off, however Shannon teaches: 
…wherein the buffer time period is indicative of a delay from the scheduled take-off time; (Shannon ¶23 the vertiport management platform may track interruptions and delays, such as passenger arrival delays, maintenance delays (e.g., electric charging delays, fueling delays, etc.), pre-flight check failures, weather delays, flight interruptions (e.g., emergency landings, etc.), and any other interruptions and/or delays impacting aerial ODM, and may dynamically adjust aircraft, passenger, and/or vertiport assignments).
It would be obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Fox in view of Bristow’s turn time between connections and track vertiport delays of Shannon as both are analogous art which teach solutions to the optimization of aircraft fleet to service customers in a certain market as taught in Fox in view of Bristow and further dynamically adjust aircraft, passenger, and/or vertiport assignments as taught in Shannon. 

(B)	As per Claim 8:
Although Fox in view of Bristow teaches a turn time between connections, it doesn’t expressly disclose a delay from scheduled take-off, however Shannon teaches: 
determining the buffer time period for the engaged flight plan based, at least in part, on the one or more assigned passengers of the engaged flight plan; (Shannon ¶23 the vertiport management platform may track interruptions and delays, such as passenger arrival delays, maintenance delays (e.g., electric charging delays, fueling delays, etc.), pre-flight check failures, weather delays, flight interruptions (e.g., emergency landings, etc.), and any other interruptions and/or delays impacting aerial ODM, and may dynamically adjust aircraft, passenger, and/or vertiport assignments).
It would be obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Fox in view of Bristow’s turn time between connections and track vertiport delays of Shannon as both are analogous art which teach solutions to the optimization of aircraft fleet to service customers in a certain market as taught in Fox in view of Bristow and further dynamically adjust aircraft, passenger, and/or vertiport assignments as taught in Shannon. 

(C)	As per Claim 9:
wherein each of the one or more assigned passengers are associated with a multi-leg travel itinerary wherein one leg of the multi-leg travel itinerary is the engaged flight plan, and wherein the buffer time period is determined based, at least in part, on the multi-leg travel itinerary for each of the one or more assigned passengers; (Fox ¶50, 54, 57 timetable construction may comprise generating consistent distance matrix between the locations of the planes bases and live legs (i.e. engaged flight plan). A common approach creates aircraft routes, respecting many maintenance constraints and maximizing the possibilities for passengers to use the same aircraft on multi leg itineraries.  A first approach for fleet assignment is a basic model which comprises an assignment of customer legs to planes for a homogenous fleet.). 

(D)	As per Claim 10:
The computing system claim 9, 
wherein the multi-leg travel itinerary is associated with a total estimated travel time for an assigned passenger, and wherein the buffer time period is determined based, at least in part, on an aggregated time period to the multi-leg travel itinerary of each of the one or more assigned passengers as a result of delaying the engaged flight plan by one or more different periods of time; (Fox ¶87 in one embodiment, a basic model proposed for a local solver approach is equivalent to the linear programming model proposed in the previous section. A goal is to assign client orders, representing live legs, to the planes of a fleet so that the total travel cost is minimized, as shown in Table [2] below:  Minimize the total traveled time by all the planes in the fleet Cout = £ ; - 1 " } ; - . " ( cii + Duration ; ) X).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Balac, M., Rothfeld, R. L., & Hörl, S. (2019, October). The prospects of on-demand urban air mobility in Zurich, Switzerland. In 2019 IEEE Intelligent Transportation Systems Conference (ITSC) (pp. 906-913). IEEE.

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHEUS R STIVALETTI whose telephone number is (571)272-5758.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571)272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1822.
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATHEUS RIBEIRO STIVALETTI/Examiner, Art Unit 3623                                                                                                                                                                                                        7/22/2022
/RUTAO WU/Supervisory Patent Examiner, Art Unit 3623